Citation Nr: 0845126	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  04-35 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to July 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  That decision granted a 20 percent rating 
for the service-connected back disorder, continued a 10 
percent rating for the service-connected left knee 
disability, and denied service connection for a skin 
condition.  

In August 2006, the Board remanded the case for records and 
examination of the veteran.  By March 2008, the record had 
been sufficiently enhanced for the Board to make decisions on 
two issues.  It denied service connection for a skin disorder 
and a disability rating in excess of 10 percent for 
degenerative changes, left knee.  The back rating was 
remanded to meet notice requirements.  All pertinent and 
available records have been obtained and the veteran has been 
given the requested notice.  The Board now proceeds with its 
review of the appeal.  


FINDING OF FACT

The veteran's service-connected degenerative disc disease of 
the lumbar spine is manifested by a limitation of flexion to 
35 degrees, and does not result in more than moderate 
disability or any ankylosis.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. Part 4, including § 4.7 and Codes 
5292, 5293, 5295 (2003), 5237, 5243 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

In accordance with the Board' March 2008 remand, a notice 
that fully complied with the requirements of the VCAA was 
sent to the claimant in April 2008.  Thereafter, the veteran 
was afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  This cured any notice defects before the 
agency of original jurisdiction (AOJ) readjudicated the case 
by way of a supplemental statement of the case issued in June 
2008.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records and available post-service 
treatment records have been obtained.  The veteran has had a 
VA examination and a medical opinion has been obtained.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Rating Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

In October 1999, the RO granted service connection for back 
pain secondary to the veteran's service-connected left knee 
disability.  The disability was characterized as degenerative 
disc disease, L5-S1 (based on a June 1999 VA examination 
diagnosis) and assigned a 10 percent rating under diagnostic 
code 5295.  Because the disability was characterized as a 
disc disease, the Board has considered the rating criteria 
for disc disease at the time the claim for an increase was 
received (Code 5293).  The Board has also considered the 
criteria for limitation of back motion (Code 5292) and Code 
5295, which was actually for rating a lumbosacral strain.  
Also, the veteran's claim for an increase was received on 
March 26, 2003.  The criteria of Code 5293 had changed before 
then, while the criteria for Codes 5292 and 5295 subsequently 
changed.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2008).  A review of the record demonstrates 
that the RO considered the old and new criteria for rating 
disabilities of the spine, and the veteran was made aware of 
the changes.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Effective September 23, 2002, Diagnostic Code 5293 was 
changed to provide for rating based on incapacitating 
episodes.  It defined an incapacitating episode as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  67 Fed. Reg. 54349 (Aug. 22, 
2002).  In this case, there is no evidence that a physician 
prescribed bed rest; therefore, the disability cannot be 
rated under these criteria.  The change provided that chronic 
manifestations were to be evaluated under the most 
appropriate orthopedic and neurologic codes.  See Note (2), 
Id.  The diagnostic code number for these criteria was 
subsequently changed to 5243.  

Prior to September 26, 2003, a limitation of lumbar spine 
motion was rated as 10 percent disabling where slight, 20 
percent disabling where moderate, and 40 percent disabling 
where severe.  38 C.F.R. Part 4, Code 5292 (2003).  

Prior to September 26, 2003, a lumbosacral strain was rated 
as 0 percent disabling if there were slight subjective 
symptoms only.  A 10 percent rating required characteristic 
pain on motion.  A 20 percent rating required muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  The next higher rating, 
and the maximum rating under this code, was 40 percent, which 
required a severe disability with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, Code 
5295 (2003).  

Effective September 26, 2003, the general rating formula for 
diseases and injuries of the spine, including lumbosacral 
strain, now diagnostic code 5237, will be as follows, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:  
        
        Unfavorable ankylosis of the entire spine will be rated 
as 100 percent disabling; 
        Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
        Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
        Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; 
        Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height will be rated 
as 10 percent disabling.  
        
        Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  

38 C.F.R. § 4.71a, Code 5237 (2008).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2008).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal; (b) More movement than normal; (c) 
Weakened movement; (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations. 38 C.F.R. § 4.45 (2008).  

Discussion

With these rating factors in mind, the Board delved into the 
record.  The VA clinical notes reflect various skin and other 
complaints.  VA rheumatology clinic follow-up notes from 
April 2002 to May 2003 addressed other joints, without 
reporting on the lumbar spine.  

The veteran was afforded a VA spine examination in October 
2003.  The veteran reported a nagging dull pain in his low 
back was fairly constant.  There was occasional radiation of 
pain to the right thigh, only.  Bending or carrying caused 
pain.  He had only mild limitation of his activities of daily 
living.  Examination showed the lumbar spine had normal 
lordosis.  The pelvis was symmetrical with good muscle tone, 
without spasms.  The range of motion was 30 degrees extension 
with pain and 40 degrees flexion with pain.  Right and left 
lateral flexion and lateral rotation were each 25 degrees due 
to body habitus.  There was no evidence of incoordination, 
weakness or fatigability.  Functional losses due to 
subjective complaints of pain were absent.  Both lower limbs 
were negative for any neurologic deficiency.  Straight leg 
raising produced a complaint of back pain at 45 degrees, but 
the Lasegue's test was negative.  The pertinent diagnosis was 
history of injury to the lower back.  It was noted that 
currently there was limitation of motion with pain in the 
lower back and X-rays revealed degenerative disc disease.  

The doctor specified that there was no evidence of the 
"DeLuca" factors, such as incoordination, weakness or 
fatigability, which might cause additional limitation of 
motion.  Under the rating criteria in effect at the time the 
claim for increase was filed, the limitations of motion on 
the October 2003 examination would be considered moderate and 
would not approximate the severe limitation of motion 
required for next higher rating, 40 percent, under Code 5292.  
Similarly, there was no evidence to support the next higher 
rating under Code 5295.  That is, examination showed there 
were no postural abnormalities.  There was no evidence of a 
severe disability with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Under the rating criteria effective September 26, 2003, the 
40 degrees forward flexion, found on the October 2003 VA 
examination, would fall within the parameters of a 20 percent 
rating and would not approximate the restriction of forward 
flexion of the thoracolumbar spine to 30 degrees or less, as 
required for a 40 percent rating.  The Board also notes that 
there is no evidence of ankylosis which would support a 40 
percent or higher rating.  

On VA examination of the veteran's spine, in April 2007, it 
was noted that the claims folder was reviewed.  Back pain 
reportedly had an intensity of 2 or 3 out of 10.  His 
activities of daily living were limited and his work was 
affected due to pain with bending, lifting, prolonged 
standing, walking, twisting, etc.  Repetitive motion 
increased pain without any additional loss of motion.  There 
was no history of acute episodes of incapacitating back pain.  
On standing, his posture was good.  There was normal lumbar 
lordosis.  Muscle tone was good and there was no spasm or 
atrophy.  He complained of pain in the lumbosacral area.  
Active and passive extension were limited to 15 degrees with 
a complaint of pain at the end.  Flexion went to 50 degrees 
with a complaint of pain at the end of motion.  Right and 
left lateral flexion and rotation were each 10 degrees with a 
complaint of pain.  There was no evidence of incoordination, 
weakness, or fatigability.  There was a functional loss due 
to a subjective complaint of pain.  Repetitive motion 
increased the pain with additional loss of about 15 degrees 
flexion.  Sensation was normal and muscle tone was good 
without atrophy.  Reflexes were sluggish.  Straight leg 
raising was 45 degrees with a complaint of back pain, but 
Lasegue's test was negative.  X-rays disclosed degenerative 
disc disease at the L4-L5 and L5-S1 levels.  The diagnosis 
was degenerative disc disease of the lumbar spine with 
limited motion.  

On this examination, the doctor specified that "DeLuca" 
factors, such a repetitive motion, would reduce the flexion 
of 50 degrees by 15 degrees, which would be 35 degrees.  
Under the rating criteria in effect at the time the claim for 
increase was filed, that limitations of motion would be 
considered moderate and would not approximate the severe 
limitation of motion required for next higher, 40 percent 
rating under Code 5292.  Similarly, on the April 2007 
examination the veteran's posture was good and there was no 
evidence of a severe disability with listing of whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, as required for a higher 
rating under Code 5295.  

Under the rating criteria effective September 26, 2003, the 
35 degrees forward flexion, found on the April 2007 VA 
examination, would fall within the parameters of a 20 percent 
rating and would not approximate the restriction of forward 
flexion of the thoracolumbar spine to 30 degrees or less, as 
required for a 40 percent rating.  Neither the examination 
nor the X-rays disclosed evidence of ankylosis which provide 
an alternate basis for a 40 percent or higher rating.  

The record contains VA clinical notes through June 2008.  
They do not contain any evidence that the service-connected 
back disability meets any criteria for a higher rating.  



Conclusion

Although the veteran may feel that his service-connected back 
disability has increased in severity to the point that it 
warrants a higher rating, the most probative evidence comes 
from the trained medical professionals who have examined him.  
The VA examinations repeatedly show that the veteran has a 
moderate back disability and that it does not approximate the 
severe impairment required for a higher rating.  The medical 
reports form the preponderance of probative evidence in this 
case.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable 
and the appeal must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in Hart 
v. Mansfield, 21 Vet. App. 505 (2007) and whether staged 
ratings should be assigned.  We conclude that the service-
connected back disability has not significantly changed and 
uniform rating is appropriate in this case.  At no time 
during the rating period has the disability exceeded any 
applicable criteria for a 20 percent rating.  


ORDER

Entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


